Citation Nr: 1022098	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back strain.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from July 1995 to March 1999 
and from July 2000 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
New Orleans, Louisiana, denying the claims currently on 
appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran does not have a current diagnosis of a chronic back 
strain.  

2.  The preponderance of the evidence demonstrates that the 
Veteran has not been diagnosed with a chronic headache 
disorder that manifested during, or as a result of, active 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a back strain have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for establishing entitlement to service 
connection for a headache disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in January 2004 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter 
informed her of what evidence was required to substantiate 
the claims and of her and VA's respective duties for 
obtaining evidence.  While the Veteran was not provided with 
the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned), because the claims 
are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims currently on appeal because there is no 
evidence to satisfy the above McLendon criteria.  
Specifically, there is no evidence of a chronic back strain 
or a chronic headache condition during the Veteran's military 
service.  In addition, there is no evidence of a currently 
diagnosed back strain or a currently diagnosed chronic 
disability related to the Veteran's intermittent headaches.  
Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records and National Guard records.  Also, VA has 
obtained the records of the Veteran's outpatient treatment 
with VA.  Significantly, neither the Veteran nor her 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  


Back Strain

The Veteran contends that she is entitled to service 
connection for a back strain.  However, the preponderance of 
the evidence of record demonstrates that the Veteran does not 
suffer from a currently diagnosed back strain that manifested 
during, or as a result of, active military service.  As such, 
service connection is not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered from a chronic back strain during 
any period of active duty.  According to a May 1998 treatment 
record, the Veteran fell backwards on some steps, resulting 
in dull to sharp constant mid-back pain for the past two 
weeks.  The Veteran was diagnosed with a mid-thoracic back 
sprain and a mid-thoracic sublux complex.  A treatment record 
from 2 weeks later notes that the Veteran reported that her 
back was feeling much better.  The examining physician noted 
that the Veteran had good range of motion with no spasm or 
swelling.  A diagnosis of mid-thoracic back sprain with 
sublux complex, resolving, was assigned.  The Veteran's 
service treatment records contain no further treatment for a 
back disorder during active duty.  According to the Veteran's 
January 1999 separation examination, her spine was normal at 
the time of separation from service.  The Veteran indicated 
that she did not know whether she suffered from recurrent 
back pain or any back injury during her report of medical 
history associated with this examination.  However, there is 
no evidence of treatment for back pain during the Veteran's 
period of active duty from July 2000 to May 2001.  

The next evidence of back pain is from after the Veteran's 
separation from active duty in May 2001.  According to a 
November 2001 Air Force Reserve record, the Veteran sustained 
a cervical muscle strain and lumbar muscle strain when she 
was involved in an automobile accident in September 2001.  
There is no evidence to suggest that the Veteran was on 
active duty at the time of this injury.  The evidence of 
record suggests that the Veteran did not suffer a chronic 
disability as a result of this accident, however.  The record 
contains a private letter from the Veteran's chiropractor 
dated November 2001.  According to the chiropractor, the 
Veteran demonstrated steady improvement upon treatment and 
there was no reason to suspect that the Veteran would not 
recover from her injuries.  Also, according to a January 2004 
Air Force Reserve record, the Veteran had a history of right 
knee problems, but she did not suffer from any other physical 
problems.  Finally, upon examination in November 2006, the 
Veteran was again found to have a normal spine, and she 
denied having recurrent back pain or any back injury in her 
report of medical history associated with this examination.  
Therefore, the preponderance of the evidence demonstrates 
that the Veteran did not suffer from a chronic back injury as 
a result of her active military service.  

In fact, the evidence of record fails to suggest that the 
Veteran has ever been diagnosed with a chronic back strain.  
VA outpatient treatment records fail to suggest that the 
Veteran has complained of back pain at any time since her 
separation from active duty, aside from after an automobile 
accident in September 2001.  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a 
medical diagnosis of a back strain, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Of further significance in this case is the fact that the 
Veteran has failed to submit any lay testimony suggesting 
that she suffers from a current back strain that has existed 
since active duty.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a back strain must be denied.

Headaches

The Veteran contends that she is entitled to service 
connection for headaches.  However, the preponderance of the 
evidence of record demonstrates that the Veteran's headaches 
did not manifest during, or as a result of, active military 
service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not suggest that 
the Veteran suffered from a chronic headache disorder during 
her active military service.  The Veteran was seen in March 
1997 with complaints of frequent severe headaches.  The 
examiner diagnosed the Veteran with mild vascular headaches 
and referred her to neurology.  Neurological examination was 
normal but the Veteran reported having these headaches "for 
years."  The Veteran was diagnosed with cephalalgia with 
migraine features.  A June 1997 examination resulted in a 
diagnosis of break through headaches that were non-
migrainous.  According to an August 1997 treatment record, 
the Veteran was complaining of headaches that radiated "all 
over."  A diagnosis of tension headache was assigned.  

The above evidence clearly suggests that the Veteran suffered 
from headaches for a period of her active duty.  However, the 
subsequent evidence of record suggests that this problem 
resolved and was not chronic in nature.  The Veteran was 
afforded a separation examination in January 1999.  The 
Veteran's head was found to be normal at the time of 
separation and there was no mention of chronic headaches.  In 
addition, the Veteran denied suffering from frequent or 
severe headaches in her report of medical history associated 
with this examination.  There is no evidence of any treatment 
for headaches during the Veteran's period of active duty from 
July 2000 to May 2001.  

The evidence further demonstrates that the Veteran did not 
again complain of headaches until after her separation from 
active duty when she was involved in an automobile accident 
in September 2001.  There is no evidence of record to suggest 
that the Veteran was on active duty at the time of this 
accident.  During treatment in November 2001, the Veteran 
reported that she was hit from behind while in her automobile 
and that she had an instant headache over the frontal area of 
her head.  The Veteran also reported having a migraine for 
the past 24 hours during VA outpatient treatment in January 
2006, and a May 2006 VA outpatient treatment record notes a 
history of headaches.  Neither of these records suggested 
that these headaches had existed since military service and 
there is no other evidence of a chronic disorder having been 
diagnosed in relation to her intermittent headaches.  In 
fact, during a Commission examination in November 2006, the 
Veteran's head was found to be normal and there was no 
mention of frequent or chronic headaches.  The Veteran also 
described her health as good and again denied having frequent 
or severe headaches.  Therefore, there is no evidence of a 
chronic disorder related to the Veteran's intermittent 
headaches.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for headaches.  
The Veteran's service treatment records do not suggest that 
the Veteran suffered from a chronic headache disorder during 
her active military service.  While there is evidence of 
intermittent headaches, the Veteran denied suffering from 
frequent headaches upon separation in January 1999 and again 
during her examination of November 2006.  As noted in the 
previous section, there must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Furthermore, the 
Veteran has not provided VA with any testimony suggesting 
that she has a currently diagnosed headache disorder, or, 
that her symptomatology has been chronic since either of her 
periods of active duty.  Without evidence of a chronic 
disorder related to active duty, service connection is not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for headaches must be denied.


ORDER

Entitlement to service connection for a back strain is 
denied.  

Entitlement to service connection for headaches is denied.  



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


